[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, New Hampshire Insurance Company, has moved to vacate, correct, or modify an arbitrators' award filed on April 1, 1996 in which a majority of the three arbitrators found that primary insurance coverage in this case exists under a policy issued by the defendant.
Based upon a reading of General Statutes § 38a-336(d), General Statutes § 14-60(a) and its legislative history, and the applicable case law, the court finds the decision of the arbitrators to be correct. Accordingly, the defendant's motion to vacate, correct or modify the arbitrators' award is denied.
BY THE COURT CT Page 5284-DD
GROGINS, J.